Exhibit 16.2 November 5, 2010 Office of the Chief Accountant Division of Corporate Finance Securities and Exchange Commission treet, NE Washington, D.C. 20549-7561 RE: Tombstone Technologies, Inc. - SEC FILE No. 000-53515 Dear Sir or Madam: We have read the Company’s current report on Form 8-K Amendment Number 1 dated November 5, 2010, and are in agreement with the disclosure in Item 4.01, insofar as it pertains to our firm. We have no basis to agree or disagree with other statements of the Company contained therein. Yours truly, /s/ Ham, Langston & Brezina, L.L.P. HAM, LANGSTON & BREZINA, L.L.P.
